Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-14 and 17-20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, there is no support for the term “wherein said method does not comprise using compressed gas to carry the first and second liquid through the nozzle.” This feature is not shown, nor disclosed in the specification.
Claims 2, 4-14 and 17-20 are rejected for being dependent form claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14 and 17-20 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Bracke (3,875,697) in view of McCartney et al. (3,237,870)
Regarding claim 1, Bracke teaches a method of spraying a mixture comprising at least a first liquid in the form of a liquid preparation of water-soluble or water-swellable polymers and at least a second liquid (claim 1), wherein said method comprises implementing a nozzle for simultaneously spraying at least two liquids (the nozzle is inherent to spraying), 
but fails to disclose that the nozzle includes a body provided with a first chamber within which a first liquid flows and a second chamber within which a second liquid flows, each of the two chambers having a through-hol
However, McCartney et al. teaches a nozzle that is used for spraying two different liquids that are mixed shortly before being sprayed (col 8, liens 67-75). The nozzle includes a body (150) provided with a first chamber (151c) within which a first liquid flows and a second chamber (144c) within which a second liquid flows, each of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the preform the method of Bracke with the nozzle of McCartney et al. in order to spray the two separate liquids and have them mix shortly before being sprayed as taught by McCartney et al (col 8, lines 67-75).
It is noted that the nozzle of McCartney does not use compressed air to carry the first or second liquid through the nozzle. McCartney uses a carrier fluid (which could be air, but does not have to be) to carry the first and second fluids from the point at which the fluids leaves the nozzle, not before the fluids leave the nozzle (col 9, lines 4-8). Additionally, column 11, lines 48065 indicate that the carrier fluids is optional in all the embodiments disclosed in McCartney.  
Regarding claim 2, the holes are positioned in relation to one another to allow the mixing of the first and second liquids at the latest when they liquids come into contact with the deflector (fig 17, McCartney et al).
Regarding claim 4, the axis of one of the holes is positioned in the longitudinal direction of the body (fig 17, McCartney et al).
Regarding claim 5, the deflector is positioned downstream from the hole, having the axis that is positioned in the longitudinal direction of the body (fig 17, McCartney et al.  

Regarding claim 7, the deflector assumes the form of a cone of revolution wherein the apex thereof is oriented towards the through-hole and wherein the axis of the deflector is combined with the axis of said holes (fig 17 McCartney et al).  
Regarding claim 8, the second liquid is aqueous or organic or a mixture of the two (the second liquid is the aqueous slat mixture in claim 1, Bracke). 
Regarding claim 9, the second liquid assumes the form of a water in oil emulsion or the form of an aqueous dispersion of particles (the second liquid is the aqueous slat mixture which is an aqueous dispersion of particles).
Regarding claim 10, the second liquid contains at least one substance of agronomic interest or at least one substance making it possible to improve the development or the growth of the plant maternal (salt is of agronomic interest).  
Regarding claim 11, the second liquid contains at least one cross-linking agent (claim 1 Bracke).
Regarding claim 12, the first liquid comprises an acrylamide copolymer (claim 1 Bracke).
Regarding claim 14, the method is implemented in the fields of agriculture (claim 1 Bracke). 
Regarding claim 19, the method is performed in order to limit soil erosion, treat rainwater or wastewater, as part of a paper making process, or during mining extraction (this is inherent to performing the method of Bracke).  

Regarding claims 13, 17 and 18, the weight content of polymer in the first liquid is between 10 and 50% (claim 12, Bracke).  

Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive. 
It is noted that the nozzle of McCartney does not use compressed air to carry the first or second liquid through the nozzle. McCartney uses a carrier fluid (which could be air, but does not have to be) to carry the first and second fluids from the point at which the fluids leaves the nozzle, not before the fluids leave the nozzle (col 9, lines 4-8). Additionally, column 11, lines 48065 indicate that the carrier fluids is optional in all the embodiments disclosed in McCartney.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        9/1/2021